United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Luther Sivadjian			:
Application No. 14/596,597			:		Decision on Petition
Filing Date: January 14, 2015			:				
Attorney Docket No. L.SIV-001		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed May 12, 2022, to revive the above-identified application.

The petition is granted.

On April 19, 2018, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on July 20, 2018.  A petition under 37 C.F.R. § 1.137(a) and an amendment were filed on July 6, 2021.  The Office issued a decision dismissing the petition on January 13, 2022.  The decision states the amendment fails to constitute a proper reply to the final Office action.  The renewed petition and a request for continued examination were filed on May 12, 2022.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 3725 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions